—Judgment, Supreme Court Bronx County (David Stadtmauer, J.), rendered February 18, 1992, convicting defendant, after a nonjury trial, of two counts of attempted sexual abuse in the first degree (Penal Law §§ 110.00, 130.65 [1]) and two counts of attempted sexual abuse in the first degree (Penal Law §§ 110.00, 130.65 [3]), and sentencing him, as a second felony offender, to four concurrent terms of 2 to 4 years, unanimously affirmed.
The child victim’s statement to her sister one day after the incident was properly admitted as a "prompt outcry”, under the circumstances, including the child’s age and fear of defendant, who resided in her home (People v McDaniel, 81 NY2d 10, 17). While the child’s later statement to her mother should not have been admitted as a prompt outcry, there is no significant probability that this evidence, or any of the questions to which objections were sustained, influenced the verdict in this nonjury trial (People v D’Abate, 37 NY2d 922, 923-924). Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.